      Case 7:18-cv-11077-KMK-LMS Document 129 Filed 10/06/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------X
Nancy Maldonado as the
Administrix of the Estate of Jonathan Maldonado,


                                   Plaintiff,                     18 CV 11077 (KMK)


        -v-                                                       CALENDAR NOTICE
Town Of Greenburgh,


                                   Defendants.
-----------------------------------------------------X
KENNETH M. KARAS, District Judge:


        Please take notice that the above captioned action has been scheduled for
oral argument on Defendant Town Of Greenburgh' s Motion for Protective Order before the
Honorable Kenneth M. Karas, United States District Judge, on Wednesday, October 21 ,
2020 at 2:00 p.m.


NOTICE OF TELECONFERENCE INFORMATION: For the week of October 19, 2020, the
Court will hold all civil conferences, hearings, and/or oral arguments by telephone. Counsel shall
call the following number at the designated time: Meeting Dial-In Number (USA toll-free):
(888) 363-4749 Access Code: 7702195 Please enter the conference as a guest by pressing the
pound sign(#). Given that much of the Court is operating remotely and has limited mail
capability, counsel involved in any prose cases shall mail a copy of this Notice to or otherwise
inform the pro se party of the above teleconference information. Counsel in any pro se inmate
cases shall ensure that the prose party is on the line before calling the above-referenced number.
Any requests for adjournments should be filed as soon as possible and clearly explain why the
conference should be adjourned.

Dated: October 6, 2020
       White Plains, New York




                                                     Kenneth M. Karas, U.S.D.J
